             Case 2:21-cv-00051-CKD Document 4 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LANCE WILLIAMS,                                       No. 2:21-cv-0051 CKD P
12                         Plaintiff,
13              v.                                         ORDER
14   KATHLEEN ALLISON, et al.,
15                         Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the application is incomplete. Accordingly, plaintiff’s application will

20   be dismissed and plaintiff will be provided the opportunity to submit a completed application on

21   the appropriate form.

22              In accordance with the above, IT IS HEREBY ORDERED that:

23              1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

24   prejudice;

25              2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

26   Forma Pauperis By a Prisoner; and

27   /////

28   /////
                                                           1
        Case 2:21-cv-00051-CKD Document 4 Filed 01/21/21 Page 2 of 2


 1           3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

 3   in a recommendation that this action be dismissed without prejudice.

 4   Dated: January 21, 2021
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7   1
     will0051.3d
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
